 



Exhibit 10.61

SEVERANCE COMPENSATION AGREEMENT
Dated as of July 11, 2001
Between
DATUM INC., a Delaware corporation, (the “Company”)
And
Ilan Havered (the “Executive”)

     The Company’s Board of Directors (the “Board”) has determined that it is
appropriate to reinforce and encourage the continued attention and dedication of
members of the Company’s management, including the Executive, to their assigned
duties without distraction in potentially disturbing circumstances arising from
the possibility of a change in control of the Company.

     This Agreement sets forth the severance compensation which the Company
agrees it will pay to the Executive if the Executive’s employment with the
Company terminates under one of the circumstances described herein following a
“Change in Control” of the Company (as defined in Section 2).

     1. Term. The term (“Term”) of this Agreement shall commence on the date
hereof and, subject to earlier termination pursuant to Section 3(b), 3(c) or
3(d) hereof, shall end three (3) years following the date on which notice of
non-renewal or termination of this Agreement is given by either the Company or
Executive to the other. Thus, this Agreement shall be renewable automatically on
a daily basis so that the outstanding Term is always three (3) years following
any effective notice of non-renewal or of termination given by the Company or
Executive.

     2. Change in Control. No compensation shall be payable under this Agreement
unless and until (a) there has been a Change in Control of the Company while the
Executive is still an employee of the Company and (b) the Executive’s employment
by the Company terminates in the circumstances specified in Section 3(a). For
purposes of this Agreement, a “Change in Control” of the Company shall be deemed
to have occurred if (i) there shall be consummated (x) any consolidation or
merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of the Company’s Common Stock would be
converted into cash, securities or other property, other than a consolidation or
merger of the Company in which the holders of the Company’s Common Stock
immediately prior to the consolidation or merger have substantially the same
proportionate ownership of at least 65% of common stock of the surviving
corporation immediately after the consolidation or merger, or (y) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company other
than to a corporation in which the holders of the Company’s Common Stock
immediately prior to such transaction have substantially the same proportionate
ownership of at least 65% of the common stock of such corporation, or (ii) the
stockholders of the Company approve any plan or proposal for the liquidation or
dissolution of the Company, or (iii) any person (as such term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), shall become the beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act) of more than 35% of the Company’s outstanding
shares of Common Stock, or (iv) during any period of two consecutive years
during the term of this Agreement, individuals who at the beginning of the two
(2) year period constituted the entire Board do not for any reason constitute a
majority thereof unless the election, or the nomination for election by the
Company’s stockholders,

 



--------------------------------------------------------------------------------



 



of each new director was approved by a vote of at least five-eighths of the
directors then still in office who were directors at the beginning of the
period.

     3. Termination Following Change in Control.

          (a) Termination. If a Change in Control of the Company shall have
occurred while the Executive is still an employee of the Company, the Executive
shall be entitled to the compensation provided in Section 4 upon the subsequent
termination of the Executive’s employment with the Company within twenty-four
(24) months of such Change in Control, whether requested by the Executive or by
the Company, unless such termination is as a result of (i) the Executive’s
death; (ii) the Executive’s Disability (as defined in Section (3)(b) below);
(iii) the Executive’s Retirement (as defined in Section 3(c) below); (iv) the
Executive’s termination by the Company for Cause (as defined in Section 3(d)
below); or (v) the Executive’s decision to terminate employment other than for
Good Reason (as defined in Section 3(e) below).

          (b) Death or Disability. If, as a result of the Executive’s incapacity
due to physical or mental illness, the Executive is absent from his duties with
the Company on a full-time basis for six (6) months, the Company may elect to
terminate the Executive for “Disability” by written notice to Executive and
without liability to Executive pursuant to this Agreement; provided, however,
that any such termination shall be effective only at the end of thirty (30) days
following the delivery of such notice and only if Executive fails to return to
the full-time performance of duties by the end of such 30-day notice period. In
addition, this Agreement shall terminate immediately in the event of the death
of the Executive occurring at any time during the Term hereof, and in such event
the Company shall have no liability by reason of such termination.

          (c) Retirement. The Executive shall be deemed terminated
automatically, without liability to Executive pursuant to this Agreement, upon
Retirement (as hereinafter defined) of Executive without liability to the
Company pursuant to this Agreement. “Retirement” as used in this Agreement shall
be deemed to occur upon the Executive’s having reached such age as shall have
been fixed in any arrangement mutually established by the Company and the
Executive.

          (d) Cause. The Company may terminate the Executive, without liability
to the Executive pursuant to this Agreement, if the Executive’s employment with
the Company is terminated for Cause. For purposes solely of determining whether
the Company may terminate the Executive pursuant to this Section 3(d) without
liability to the Executive, the Executive shall be deemed to have been
terminated for “Cause” only if Executive had engaged in fraud, misappropriation
or embezzlement, or any conviction or admission of a felony or other offense
involving dishonest or moral turpitude. Notwithstanding the foregoing, the
Executive shall not be deemed, for purposes of this Agreement, to have been
terminated for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than five-eighths of the entire membership of the Company’s Board at a
meeting of the Board called and held for that purpose (after reasonable notice
to the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board), finding that in the good
faith opinion of the Board the Executive was guilty of conduct set forth in the
second sentence of this Section 3(d) and specifying the particulars thereof in
detail.

 



--------------------------------------------------------------------------------



 



          (e) Good Reason. The Executive may terminate the Executive’s
employment for Good Reason at any time after a Change in Control during the
Term. For purposes of this Agreement, “Good Reason” shall mean any of the
following:

               (i) The Company has materially changed the Executive’s position,
duties, responsibilities, status, or offices as in effect immediately prior to a
Change in Control of the Company, or has removed the Executive from or failed to
reelect the Executive to any of such positions;

               (ii) A reduction by the Company in the Executive’s base salary as
in effect on the date hereof or as the same may be increased from time to time
during the Term;

               (iii) Any failure by the Company to continue in effect any
benefit plan or arrangement (including, without limitation, the Company’s life
insurance, accident, disability and health insurance plans, 401(k) and bonus
plans, stock options, and all other similar plans which are from time to time
made generally available to senior executives/officers of the Company) and in
which the Executive is participating at the time of a Change in Control of the
Company, unless there are substituted therefore plans or arrangements providing
the Executive with essentially equivalent and no less favorable benefits
(hereinafter referred to as “Benefit Plans”), or the taking of any action by the
Company which would adversely affect the Executive’s participation in or
materially reduce the Executive’s benefits under any such Benefit Plan or
deprive the Executive of any material fringe benefit enjoyed by the Executive at
the time of a Change in Control of the Company;

               (iv) Any failure by the Company to continue in effect any
incentive plan or arrangement (including, without limitation, the Company’s
plans enumerated in subparagraph (iii) above and similar incentive compensation
benefits) in which the Executive is participating at the time of a Change in
Control of the Company, unless there are substituted therefore plans or
arrangements providing the Executive with essentially equivalent and no less
favorable benefits (hereinafter referred to as “Incentive Plans”), or the taking
of any action by the Company which would adversely affect the Executive’s
participation in any such Incentive Plan or reduce the Executive’s potential
benefits under any such Incentive Plan, expressed as a percentage of his base
salary, by more than ten (10) percentage points in any fiscal year as compared
to the immediately preceding fiscal year;

               (v) Any failure by the Company to continue in effect any plan or
arrangement to receive securities of the Company (including, without limitation,
the Company’s stock option and purchase plans and any other plan or arrangement
to receive and exercise stock options, stock appreciation rights, restricted
stock or grants thereof) in which the Executive is participating at the time of
a Change in Control of the Company, unless there are substituted therefor plans
or arrangements providing the Executive with essentially equivalent and no less
favorable (hereinafter referred to as “Securities Plans”), or the taking of any
action by the Company which would adversely affect the Executive’s participation
in or materially reduce the Executive’s benefits under any such Securities Plan;

               (vi) A relocation of the Company’s principal executive offices to
a location outside of Orange County, California, or the Executive’s relocation
to any place other than the location at which the Executive performed the
Executive’s duties prior to a Change in Control of the Company, except for
required travel by the Executive on the Company’s business to an extent

 



--------------------------------------------------------------------------------



 



substantially consistent with the Executive’s business travel obligations during
the twelve (12) months immediately preceding a Change of Control of the Company;

               (vii) Any failure by the Company to provide the Executive with
the number of paid vacation days to which the Executive is entitled at the time
of a Change of Control of the Company;

               (viii) Any material breach by the Company of any provision of
this Agreement;

               (ix) Any failure by the Company to obtain the assumption of this
Agreement by any successor or assignee of the Company; or

               (x) Any purported termination of the Executive’s employment that
is not effected pursuant to a Notice of Termination satisfying the requirements
of Section 3(f), and for purposes of this Agreement, no such purported
termination shall be effective.

          (f) Notice of Termination. Any termination of the Executive by the
Company for Disability pursuant to Section 3(b) or for Cause pursuant to
Section 3(d) shall be communicated by a Notice of Termination. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate those specific termination provisions in this Agreement relied
upon and which set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provisions so indicated. For purposes of this Agreement, no such purported
termination by the Company shall be effective without such Notice of
Termination.

          (g) Date of Termination. “Date of Termination” shall mean (i) if the
Executive is terminated by the Company for Disability, thirty (30) days after
Notice of Termination is given to the Executive (provided that the Executive
shall not have returned to the performance of the Executive’s duties on a
full-time basis during such 30-day period) or (ii) if the Executive is
terminated by the Company for any other reason, the date on which a Notice of
Termination is given; provided that if within thirty (30) days after any Notice
of Termination is given to the Executive by the Company the Executive notifies
the Company that a dispute exists concerning the termination, the Date of
Termination shall be the date the dispute is finally determined, whether by
mutual agreement by the parties or upon final judgment, order or decree of a
court of competent jurisdiction (the time for appeal therefrom having expired
and no appeal having been perfected).

     4. Severance Compensation upon Termination of Employment. Subject to
Section 4(e) below, if, within twenty-four (24) months following a Change in
Control, the Company shall terminate the Executive’s employment other than
pursuant to Section 3(b), 3(c) or 3(d), or if the Executive terminates his
employment for Good Reason pursuant to Section 3(e), then:

 



--------------------------------------------------------------------------------



 



          (a) Severance Payment. The Company shall pay to the Executive as
severance pay a lump sum, in cash, in full on the fifth day following the Date
of Termination an amount equal to (i) the Executive’s highest annual base salary
in effect during the 12-month period immediately preceding the Date of
Termination, and (ii) a lump sum payment of the Executive’s incentive
compensation bonus that would otherwise be payable to Executive under the
Company’s Bonus Plan then in effect for the year in which the Date of
Termination occurred assuming one hundred percent (100%) satisfaction of all
performance goals established under such Bonus Plan for the Executive,
multiplied by 2.0. The foregoing payment shall be in addition to any payments or
other compensation that would otherwise be payable to executives under any other
then existing Severance Plan of the Company. All payments hereunder shall be
made net of withholdings required by applicable federal, state or local laws.

          (b) Stock Options. All stock options not currently exercisable held by
the Executive will accelerate and become exercisable as of the Date of
Termination.

          (c) Restricted Stock. All restrictions on any restricted stock,
including without limitation any vesting requirements on any unvested stock,
held by the Executive as of the Date of Termination shall be removed.

          (d) Continuation of Benefits. The Company shall continue for a period
of one (1) year from the Date of Termination to provide the following benefits
to the Executive on the same terms as provided to the Executive on the Date of
Termination:

               (i) Participation in the Company’s medical, dental and vision
plans;

               (ii) Long-term disability insurance; and

               (iii) Life Insurance.

Notwithstanding the foregoing, any benefits payable under this subsection 4(d)
shall terminate at such time as the Executive becomes eligible for similar
benefits from any subsequent employer; provided, however that at the end of the
period of coverage hereinabove provided for, the Executive shall have the option
to have assigned to the Executive at no cost and with no apportionment of
prepaid premiums, any assignable insurance owned by the Company and relating
specifically to the Executive.

          (e) Limitation. To the extent that any or all of the payments and
benefits provided for in this Agreement constitute “parachute payments” within
the meaning of Section 280G of the Internal Revenue Code (the “Code”) and, but
for this Section 4(e), would be subject to the excise tax imposed by Section
4999 of the Code, then the aggregate amount of such payments and benefits shall
be reduced such that the present value thereof (as determined under the Code and
applicable regulations) is equal to 2.99 times the Executive’s “base amount” (as
defined in the Code).

The determination of any reduction or increase of any payment or benefits under
this Section 4 pursuant to the foregoing provision shall be made by a nationally
recognized public accounting firm chosen by the Company in good faith, and such
determination shall be conclusive and binding on the Company and the Executive.

 



--------------------------------------------------------------------------------



 



     5. No Obligation to Mitigate Damages: No Effect on Other Contractual
Rights.

          (a) No Obligation to Mitigate. The Executive shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise, nor, except as set forth in Section
4(d), shall the amount of any payment provided for under this Agreement be
reduced by any compensation earned by the Executive as the result of employment
by another employer after the Date of Termination, or otherwise.

          (b) No Effect on Other Contractual Rights. The provisions of this
Agreement, and any payment provided for hereunder, shall not reduce any amounts
otherwise payable, or in any way diminish the Executive’s existing rights, or
rights which would accrue solely as a result of the passage of time, under any
Benefit Plan, Incentive Plan or Securities Plan, employment agreement or other
contract, plan or arrangement.

     6. Successors and Assigns.

          (a) The Company. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor or assignee to its business
and/or assets as aforesaid which assumes the obligations of the Company under
this Agreement or which otherwise becomes bound by all of the terms and
provisions of this Agreement by operation of law. If at any time during the term
of this Agreement the Executive is employed by any corporation a majority of the
voting securities of which is then owned by the Company, such indirect
employment of the Executive by the Company shall not excuse the Company from
performing its obligations under this Agreement as if the Executive were
directly employed by the Company, and the Company agrees that it shall pay or
shall cause such employer to pay any amounts owed to the Executive pursuant to
Section 4 hereof, notwithstanding any such indirect employment relationship.

          (b) The Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts are still payable to him hereunder, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, if there be no such designee, to the Executive’s estate.

     7. Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered, one business day after being sent
for overnight delivery by a nationally recognized overnight courier or three
business days after being mailed by United States registered mail,
return-receipt requested, postage-prepaid, addressed as follows:

          If to the Company:

          Vice President and Chief Financial Officer
Datum Inc.
9975 Toledo Way
Irvine, California 92618

 



--------------------------------------------------------------------------------



 



          If to the Executive:

               __________________________

               __________________________

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

     8. Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. This Agreement shall be governed by and construed
in accordance with the laws of the State of California.

     9. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

     10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

     11. Arbitration, Legal Fees and Expenses. In the event of any controversy,
claim or dispute between the parties hereto arising out of or relating to this
Agreement, the matter shall be determined by arbitration, which shall take place
in Orange County, California, under the rules of the American Arbitration
Association; and a judgment upon such award may be entered in any court having
jurisdiction thereof. Any decision or award of such arbitrator shall be final
and binding upon the parties and shall not be appealable. The parties hereby
consent to the jurisdiction of such arbitrator and of any court having
jurisdiction to enter judgment upon and enforce any action taken by such
arbitrator. The Company shall pay all legal fees and expenses that the Executive
may incur as a result of the Company’s contesting the validity, enforceability
or the executive’s interpretation of, or determinations under, this Agreement.

     12. Confidentiality. The Executive shall retain in confidence any and all
confidential information known to the Executive concerning the Company and its
business so long as such information is not otherwise publicly disclosed.

     13. Entire Agreement. This Agreement contains all of the terms agreed upon
between the Executive and the Company with respect to the subject matter hereof
and replaces and supersedes all prior severance agreements between the Executive
and the Company. The Executive and the Company agree that no term, provision or
condition of this Agreement shall be held to be altered, amended, changed or
waived in any respect except as evidenced by written agreement of the Executive
and the Company.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first above written.

      “COMPANY”   “EXECUTIVE”       DATUM, INC           By: /s/ Erik H. van der
Kaay   By: /s/ Ilan Havered Name: Erik H. van der Kaay   Name: Ilan Havered
Title: President and Chief Executive Officer   Title: Vice President,
International Sales and Marketing

 